DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/23/2019, 4/15/2019, 6/26/2019, 8/27/2019, 1/9/2020, 8/21/2020, 8/31/2020, and 5/17/2021 have been considered by the examiner except where lined through.
In the IDS of 06/26/2019, references AX and AY have not been considered because the copies of the documents provided are not legible (MPEP 609.04(a).II. and 37 CFR 1.98).
Specification
The abstract of the disclosure is objected to because ‘fiction’ in the last line of the abstract should be ‘friction’.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
At paragraph 0024 of the as-filed specification, “HP380” should be “HB380”
At Paragraph 0030 of the as-filed specification, “ion” should be “iron”. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: the phrases “as a composition” in line 2, “as the composition” in line 3, and “as a structure” in line 4 are recommended to be deleted. C, Fe, and Cr comprise the composition of the cast iron material. It is taken that ‘the composition’ is referring to the composition of the cast iron material itself and in view that the cast iron material necessarily possess ‘a composition’ it is redundant to include these phrases. Similarly, the person of ordinary skill in the art would understand that the 
Claim Interpretation
In the interest of the clarity of the record, it is noted that the last two lines of claim 1 are directed to the use of the cast iron material and this use is not seen to require any additional structural features beyond those already required in lines 1-4 of the claim. As such, the cast iron material need only be capable of the claimed use.
The language “as the composition” also appears in line 2 of claim 2 and is respectfully recommended to be deleted for the reasons above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the phrase “… comprising at least silicon (Si) from the group consisting of silicon (Si), copper (Cu) and nickel (Ni)” which is improper Markush language. Markush groups are necessarily alternative members (MPEP 2117 and 2173.05.h.). This claim appears to positively require a non-zero amount of Si while Cu and Ni are optional members. If this interpretation is what Applicant intends, then Markush language is not appropriate for Si, Cu, and Ni because they are not alternatives. To be clear, a proper Markush group for this claim would be “at least one selected from the group consisting of Si, Cu, and Ni” wherein any one or more of Si, Cu, and Ni can be 
Claim 2 has been interpreted such that Si is required in an amount of 2 to 6.5% while Cu and Ni are optional components not to exceed 1.5% individually when present.
Claim 4 is indefinite because the claim appears to be directed to a result achieved when the cast iron material is used in the manner, i.e. sliding under an environment of lubricating oil containing molybdenum (Mo) as an additive, according to claim 1. Further it is unclear to what ‘surface’ the film must be formed upon. Claim 4 has been interpreted such that the material of claim 1 need only be capable of producing a film containing MoS2 when used in a sliding component sliding under an environment of lubricating oil containing Mo as an additive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer (U.S. 3,432,290; Cited in IDS of 06/26/2019).
Regarding claim 1, Farmer teaches a ferrous material comprising 1.5 to 4.0% carbon, maximum 2.0% chromium, together with iron (Col. 1 lines 51-57), and nodular graphite (Col. 1 line 21 as well as claim 1).

With regard to the claimed Cr range, it is taken that Farmer’s disclosed range of maximum 2.0% anticipates the claimed Cr range of 1.0 to 3.5% with sufficient specificity (MPEP 2131.03.II.).
Regarding claim 2, Farmer anticipates the material as applied to claim 1 above and further includes from 3.3 to 6.0% Si (Col. 1 lines 51-53) which anticipates the claimed range of 2 to 6.5% with sufficient specificity.
Regarding claim 3, Farmer anticipates the alloy as applied to claim 1 above but is silent to the properties of the resultant material. As such, Farmer does not teach the hardness of the material.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	In the instant case, it is anticipated that Farmer’s material possesses a Brinell Hardness from HB200 to HB380 in view of the substantially similar, if not identical, chemical composition. Notably, Farmer’s alloy possesses spheroidal graphite (i.e. nodular graphite) and pearlitic microstructure as disclosed by Applicant’s specification (Paragraph 0025 as filed).
Regarding claim 4, Farmer anticipates the material as applied to claim 1 above and further teaches that the material is used as a piston ring for an internal combustion engine (Col. 2 on a surface when subject to that use and conditions.
Regarding claim 5, Farmer anticipates the material as applied to claim 1 and further teaches that the material is used as a piston ring for an internal combustion engine (Col. 2 lines 21-22) and has high elasticity and tensile strength in addition to good bearing and wearing properties (Col. 2 lines 17-19). As such, Farmer anticipates the use of the material in a sliding portion of an engine part (i.e. “piston ring for an internal combustion engine”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Walters (U.S. 1,627,626) directed to a cast iron chilled roll containing C, Si, Cr, Fe, and not more than about 0.25% Ni possessing microscopic nodules of carbon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738